EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 04/15/2022. 
Claims 21-41 have been amended. 
Claims 21-41 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/15/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered and are persuasive.  The 35 U.S.C.  of the pending claims has been withdrawn. 

Per Examiner’s Amendment
Claims 21, 23, 26, 27, 29-32, 36 and 41 have been amended.
Claims 22 and 25 have been canceled.
Claims 42-58 have been added.
Allowable Subject Matter
Claims 21, 23-24 and 26-58 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, James Cardwell (on behalf of Atty. Joshua Tucker (Reg. no. 63809)) on July 28, 2022.

Claim 21. (Examiner amended) A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:	obtaining, with one or more processors, a request to process data for a user computing device at an application program interface of an edge compute-cluster manager, wherein:		the edge compute-cluster manager orchestrates execution of workload distributed applications across a set of heterogeneous edge computing nodes comprising at least a first edge computing node and a second edge computing node having differing amounts of different types of computing resources,		the first edge computing node is co-located with a first cellular tower and the second edge computing node is co-located with a second cellular tower,  and		each edge computing node of the set of edge computing nodes has a different network, network address, or port from other edge computing nodes in the set of edge computing nodes;	obtaining, with one or more processors, performance data from the set of edge computing nodes, the performance data including one or more values indicative of latency associated with respective ones of the edge computing nodes;	determining, with one or more processors, a first latency value indicative of time associated with servicing the request by the first edge computing node and a second latency value indicative of time associated with servicing the request by the second edge computing node based on the request and respective edge computing node performance data indicative of at least one of: 		a time to transmit the request to an edge computing node, 		time to distribute workload tasks to one or more workload distributed applications by which the request is serviced among available resources, or resources to be made available, of the edge computing node, 		time to execute the workload tasks with the one or more workload distributed applications with the available resources, or the resources to be made available, to service the request at the edge computing node, and 		time to send a response from the edge computing node to the user computing device; and	allocating, with one or more processors, computing resources of the first edge computing node or the second edge computing node to the one or more workload distributed applications for servicing the request based on the first latency value and the second latency value, wherein allocating comprises:		accessing a policy in a plurality of different policies that indicate how to allocate resources, the policy specifying for different tasks of a workload distributed application:			a sensitivity of a task to latency, and			a sensitivity of a task to co-location with other tasks; 		allocating one or more first tasks of the one or more workload distributed applications to the first edge computing node or the second edge computing node; and		allocating one or more second task of the one or more workload distributed applications to a third edge computing node based on a sensitivity of the one or more second tasks to co-location with the one or more first tasks.
Claim 22. (canceled) 
Claim 23. (Examiner amended) The medium of claim [[22]] 21, further comprising:	determining amounts of cross-computing node messaging between edge computing nodes to determine sensitivities of different tasks of a workload application to distribution among different edge computing nodes
Claim 25. (cancelled) 
Claim 26. (Examiner amended) The medium of claim 21, further comprising: 	obtaining physical telemetry data indicating attributes of a physical environment in which the respective edge computing nodes execute; and	obtaining logical telemetry data indicating attributes of central processing unit utilization, memory utilization, and storage utilization, wherein allocating the computing resources of the first edge computing node or the second edge computing node to the one or more workload distributed applications for servicing the request comprises:		allocating based on the physical telemetry data and the logical telemetry data corresponding to the respective edge computing nodes.
Claim 27. (Examiner amended) The medium of claim 26, further comprising:	accessing [[a]] the policy or another policy in [[a]] the plurality of different policies that indicates how to allocate resources based on the physical telemetry data and the logical telemetry data, wherein the physical telemetry data includes at least one of the following:		current temperature of a computing component of an edge computing node;		current temperature of ambient air in an edge computing node;		current temperature of ambient air outside of an edge computing node;		current humidity inside or outside of an edge computing node;		predicted temperature of a computing component of an edge computing node;		predicted temperature of ambient air in an edge computing node;		predicted temperature of ambient air outside of an edge computing node;		predicted humidity inside or outside of an edge computing node;		geolocation of an edge computing node;		location of a rack in an edge computing node;		location of a computing device on a rack of an edge computing node;		current thermal load of a computing device of an edge computing node;		current thermal load of a rack of an edge computing node;		current thermal load of an edge computing node;		predicted thermal load of a computing device of an edge computing node;		predicted thermal load of a rack of an edge computing node; or		predicted thermal load of an edge computing node. 
Claim 29. (Examiner amended) The medium of claim 21, further comprising:	obtaining physical telemetry data indicating attributes of a physical environment in which the respective edge computing nodes execute; and	accessing [[a]] the policy or another policy in [[a]] the plurality of policies that indicates how to allocate computing resources of the set of edge computing nodes based on the physical telemetry data and the performance data.
Claim 30. (Examiner amended) The medium of claim 29, the operations further comprising: 	accessing a first rule in a set of rules of the policy or the another policy, wherein the first rule specifies:		a first threshold of thermal load on cooling systems of candidate edge computing nodes, and		a second threshold of difference in latency of a workload task between candidate edge computing nodes,	wherein computing resources of the first edge computing node are allocated to the workload task in response to a difference between the first latency value and the second latency value being below the second threshold and a thermal load of the first edge computing node being greater than the first threshold and less than a thermal load of the second edge computing node.
Claim 31. (currently amended) The medium of claim 30, wherein:	each policy in the plurality of policies corresponds to a different tenant in a plurality of tenants,	[[the]] a given policy [[I]] in the plurality of policies is selected based on a tenant associated with the request, and	a workload corresponding to the tenant is isolated from workloads of other tenants.
Claim 32. (Examiner amended) The medium of claim 30, wherein the policy or the another policy comprises:	a thermal model for respective ones of the edge computing nodes, the thermal model comprising a model of heat-rejection and a model of heat-generation within a respective edge computing node based on workload; and	determining cooling system loads by inputting the obtained physical telemetry data into at least some of the thermal models.
Claim 36. (Examiner amended) The medium of claim 35, the operations further comprising:	detecting that the first edge computing node has become available;	determining whether the first edge computing node is categorized as including a first type of computing resource; and	distributing task data to the first edge computing node in response to a determination that the first edge computing node is categorized as including the first type of computing resource.
Claim 41. (Examiner amended) A method comprising: 
	obtaining, with one or more processors, a  request to process data for a user computing device at an application program interface of an edge compute-cluster manager, wherein:		the edge compute-cluster manager orchestrates execution of workload distributed applications across a set of heterogeneous edge computing nodes comprising at least a first edge computing node and a second edge computing node having differing amounts of different types of computing resources,		the first edge computing node is co-located with a first cellular tower and the second edge computing node is co-located with a second cellular tower,  and		each edge computing node of the set of edge computing nodes has a different network, network address, or port from other edge computing nodes in the set of edge computing nodes;	obtaining, with one or more processors, performance data from the set of edge computing nodes, the performance data including one or more values indicative of latency associated with respective ones of the edge computing nodes;	determining, with one or more processors, a first latency value indicative of response time associated with servicing the request by the first edge computing node and a second latency value indicative of response time associated with servicing the request by the second edge computing node based on the request and respective edge node performance data indicative of at least one of: 		a time to transmit the request to an edge computing node, 		time to distribute workload tasks to one or more workload distributed applications by which the request is serviced among available resources, or resources to be made available, of the edge computing node, 		time to execute the workload tasks with the one or more workload distributed applications with the available resources, or the resources to be made available, to service the request at the edge computing node, and 		time to send a response from the edge computing node to the user computing device; and	allocating, with one or more processors, computing resources of the first edge computing node or the second edge computing node to the one or more workload distributed applications for servicing the request based on the first latency value and the second latency value, wherein allocating comprises:		accessing a policy in a plurality of different policies that indicate how to allocate resources, the policy specifying for different tasks of a workload distributed application:			a sensitivity of a task to latency, and			a sensitivity of a task to co-location with other tasks; 		allocating one or more first tasks of the one or more workload distributed applications to the first edge computing node or the second edge computing node; and		allocating one or more second task of the one or more workload distributed applications to a third edge computing node based on a sensitivity of the one or more second tasks to co-location with the one or more first tasks.
Claim 42. (new) The method of claim 41, further comprising:	determining amounts of cross-computing node messaging between edge computing nodes to determine sensitivities of different tasks of a workload application to distribution among different edge computing nodes.
Claim 43. (new) The method of claim 42, further comprising:	determining whether the computing resources of the first edge computing node or the second edge computing node should be allocated to the one or more workload distributed applications for servicing the request based on the first latency value, the second latency value, and the policy. 
Claim 44. (new) The method of claim 41, further comprising: 	obtaining physical telemetry data indicating attributes of a physical environment in which the respective edge computing nodes execute; and	obtaining logical telemetry data indicating attributes of central processing unit utilization, memory utilization, and storage utilization, wherein allocating the computing resources of the first edge computing node or the second edge computing node to the one or more workload distributed applications for servicing the request comprises:		allocating based on the physical telemetry data and the logical telemetry data corresponding to the respective edge computing nodes.
Claim 45. (new) The method of claim 44, further comprising:	accessing the policy or another policy in the plurality of different policies that indicates how to allocate resources based on the physical telemetry data and the logical telemetry data, wherein the physical telemetry data includes at least one of the following:		current temperature of a computing component of an edge computing node;		current temperature of ambient air in an edge computing node;		current temperature of ambient air outside of an edge computing node;		current humidity inside or outside of an edge computing node;		predicted temperature of a computing component of an edge computing node;		predicted temperature of ambient air in an edge computing node;		predicted temperature of ambient air outside of an edge computing node;		predicted humidity inside or outside of an edge computing node;		geolocation of an edge computing node;		location of a rack in an edge computing node;		location of a computing device on a rack of an edge computing node;		current thermal load of a computing device of an edge computing node;		current thermal load of a rack of an edge computing node;		current thermal load of an edge computing node;		predicted thermal load of a computing device of an edge computing node;		predicted thermal load of a rack of an edge computing node; or		predicted thermal load of an edge computing node. 
Claim 46. (new) The method of claim 41, wherein:	the set of edge computing nodes includes instances of micro-kernels, containers, virtual machines, or computing devices of the respective edge computing nodes.
Claim 47. (new) The method of claim 41, further comprising:	obtaining physical telemetry data indicating attributes of a physical environment in which the respective edge computing nodes execute; and	accessing the policy or another policy in the plurality of policies that indicates how to allocate computing resources of the set of edge computing nodes based on the physical telemetry data and the performance data.
Claim 48. (new) The method of claim 47, further comprising: 	accessing a first rule in a set of rules of the policy or the another policy, wherein the first rule specifies:		a first threshold of thermal load on cooling systems of candidate edge computing nodes, and		a second threshold of difference in latency of a workload task between candidate edge computing nodes,	wherein computing resources of the first edge computing node are allocated to the workload task in response to a difference between the first latency value and the second latency value being below the second threshold and a thermal load of the first edge computing node being greater than the first threshold and less than a thermal load of the second edge computing node.
Claim 49. (new) The method of claim 48, wherein:	each policy in the plurality of policies corresponds to a different tenant in a plurality of tenants,	a given policy in the plurality of policies is selected based on a tenant associated with the request, and	a workload corresponding to the tenant is isolated from workloads of other tenants.
Claim 50. (new) The method of claim 48, wherein the policy or the another policy comprises:	a thermal model for respective ones of the edge computing nodes, the thermal model comprising a model of heat-rejection and a model of heat-generation within a respective edge computing node based on workload; and	determining cooling system loads by inputting the obtained physical telemetry data into at least some of the thermal models.
Claim 51. (new) The method of claim 41, wherein latency values comprise one or more of a bandwidth utilization, packet loss rate, or network latency.
Claim 52. (new) The method of claim 41, wherein the set of heterogenous edge computing nodes comprises:	at least some edge computing nodes that include tensor processing units and some other edge computing nodes that do not include tensor processing units, or	at least some edge computing nodes that include field programmable gate arrays and some other edge computing nodes that do not include tensor processing units.
Claim 53. (new) The method of claim 41, wherein the set of heterogenous edge computing nodes comprises:	a first subset of edge computing nodes that include tensor processing units,	a second subset of edge computing nodes that include field programmable gate arrays, and	a third subset of edge computing nodes that include tensor processing units and field programmable gate arrays.
Claim 54. (new) The method of claim 53, further comprising:	detecting that the first edge computing node has become available;	determining whether the first edge computing node is categorized as including a first type of computing resource; and	distributing task data to the first edge computing node in response to a determination that the first edge computing node is categorized as including the first type of computing resource.
Claim 55. (new) The method of claim 53, wherein:	each subset of edge computing nodes comprises at least one edge computing node of three or more edge computing nodes. 
Claim 56. (new) The method of claim 53, wherein:	each subset of edge computing nodes comprises at least one edge computing node of three or more edge computing nodes, and	each of the three edge computing nodes have different amounts of at least one type of computing resource.
Claim 57. (new) The method of claim 41, wherein a latency value corresponding to an edge computing node is based on two or more of:	a time to transmit the request to two edge computing node, 	time to distribute workload tasks to one or more workload distributed applications by which the request is serviced among available resources, or resources to be made available, of the edge computing node, 	time to execute the workload tasks with the one or more workload distributed applications with the available resources, or the resources to be made available, to service the request at the edge computing node, and	time to send a response from the edge computing node to the user computing device.
Claim 58. (new) The method of claim 41, wherein a latency value associated with an edge computing node is based on each of:	a time to transmit the request to the edge computing node, 	time to distribute workload tasks to one or more workload distributed applications by which the request is serviced among available resources, or resources to be made available, of the edge computing node, 	time to execute the workload tasks with the one or more workload distributed applications with the available resources, or the resources to be made available, to service the request at the edge computing node, and	time to send a response from the edge computing node to the user computing device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 04/15/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 21 and 41. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards autonomous workload distribution across a set of heterogeneous edge computing nodes based on latency values. Regarding independent claims 21 and 41, the prior arts of record fails to teach or fairly suggest a method and computer program product for “…allocating, with one or more processors, computing resources of the first edge computing node or the second edge computing node to the one or more workload distributed applications for servicing the request…wherein allocating comprises: accessing a policy in a plurality of different policies that indicate how to allocate resources, the policy specifying for different tasks of a workload distributed application: a sensitivity of a task to latency, and a sensitivity of a task to co-location with other tasks; allocating one or more first tasks of the one or more workload distributed applications to the first edge computing node or the second edge computing node; and allocating one or more second task of the one or more workload distributed applications to a third edge computing node based on a sensitivity of the one or more second tasks to co-location with the one or more first tasks.”
After updated the search, the closest prior art found is US 2015/0288619 (Fritsch). Fritsch teaches  a distributed service management platforms that provides a media delivery service and a service acceleration system having a plurality of geographically distributed edge nodes for a plurality of clients, and a load manager that monitors latency experienced by each of the plurality of clients when requesting media services and selectively chooses a node for each of the plurality of clients based upon the latency experienced by each of the plurality of clients [Abstract].
However, Fritsch fails to teach  “…wherein allocating comprises: accessing a policy in a plurality of different policies that indicate how to allocate resources, the policy specifying for different tasks of a workload distributed application: a sensitivity of a task to latency, and a sensitivity of a task to co-location with other tasks; allocating one or more first tasks of the one or more workload distributed applications to the first edge computing node or the second edge computing node; and allocating one or more second task of the one or more workload distributed applications to a third edge computing node based on a sensitivity of the one or more second tasks to co-location with the one or more first tasks.”
Other prior art US Patent No. 8619630 (Riley et al.) teaches, because some of the applications that are supported by the policy server are very sensitive to session setup latency, the policy server has special support for these applications built into the policy engine. When a policy is created it is possible to specify whether the policy should be used for evaluating all requests or if it should be skipped for latency sensitive applications [¶ 0073].
However, Riley fails to teach  “…wherein allocating comprises: accessing a policy in a plurality of different policies that indicate how to allocate resources, the policy specifying for different tasks of a workload distributed application: …a sensitivity of a task to co-location with other tasks; allocating one or more first tasks of the one or more workload distributed applications to the first edge computing node or the second edge computing node; and allocating one or more second task of the one or more workload distributed applications to a third edge computing node based on a sensitivity of the one or more second tasks to co-location with the one or more first tasks.”
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448